Exhibit 10.2

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT; AND

AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT AND

CERTAIN OTHER LOAN DOCUMENTS

This Amendment No. 2 to Amended and Restated Credit Agreement; and Amendment
No. 1 to Guarantee and Collateral Agreement and Certain Other Loan Documents
(collectively, this “Amendment No. 2”), dated as of December 21, 2012, is by and
among Affinion Group Holdings, Inc., a Delaware corporation (“Holdings”),
Affinion Group, Inc., a Delaware corporation (the “Borrower”), each Subsidiary
of the Borrower that is a Subsidiary Loan Party (as defined in the Credit
Agreement referred to below) (the “Subsidiary Guarantors”), Bank of America,
N.A. (“Bank of America”), as Administrative Agent for the Lenders party to the
Credit Agreement referred to below (in such capacity, the “Existing
Administrative Agent”), as Collateral Agent for the Secured Parties under the
Security Documents (as each such term is defined in the Credit Agreement) (in
such capacity, the “Existing Collateral Agent”), as Swingline Lender under the
Credit Agreement (in such capacity, the “Existing Swingline Lender”) and as
Issuing Bank under the Credit Agreement (in such capacity, the “Existing Issuing
Bank” and, together with the Existing Administrative Agent, the Existing
Collateral Agent and the Existing Swingline Lender, collectively, the “Existing
Agent”), in each case, under the Credit Agreement referred to below and Deutsche
Bank Trust Company Americas (“DBTCA”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, various lenders from time to time party thereto
(the “Lenders”), the Existing Administrative Agent, Credit Suisse Securities
(USA) LLC (“CSS”), as syndication agent, Deutsche Bank Securities Inc. (“DBSI”),
J.P. Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.) (“JPM”) and UBS
Securities LLC (“UBS”), as documentation agents, Bank of America Securities LLC
(“BAS”) and CSS, as joint lead arrangers, and BAS, CSS, DBSI, JPM and UBS, as
joint bookrunners, are party to that certain Amended and Restated Credit
Agreement, dated as of April 9, 2010 (as so amended and restated and as the same
may be further amended, restated, supplemented and/or otherwise modified to but
excluding the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower, the Subsidiary Guarantors, the Existing Administrative
Agent and the Existing Collateral Agent are party to that certain Amended and
Restated Guarantee and Collateral Agreement, dated as of April 9, 2010 (as so
amended and restated and as the same has been further amended, restated,
supplemented and/or otherwise modified to but excluding the date hereof, the
“Guarantee and Collateral Agreement”);

WHEREAS, Holdings, the Existing Administrative Agent and the Existing Collateral
Agent are party to that certain Holdings Guarantee and Pledge Agreement, dated
as of April 9, 2010 (as amended, restated, supplemented and/or otherwise
modified to but excluding the date hereof, the “Holdings Guarantee and Pledge
Agreement”);

WHEREAS, pursuant to that certain resignation letter (re: “Resignation of
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender”),
dated as of November 16, 2012, Bank of America has delivered notice of its
resignation as the Existing Administrative Agent, the Existing Collateral Agent,
the Existing Swingline Lender and the Existing Issuing Bank;



--------------------------------------------------------------------------------

WHEREAS, DBTCA desires to be appointed as the successor Administrative Agent (in
such capacity, the “Successor Administrative Agent”), the successor Collateral
Agent (in such capacity, the “Successor Collateral Agent”), the successor
Swingline Lender (in such capacity, the “Successor Swingline Lender”) and the
successor Issuing Bank (in such capacity, the “Successor Issuing Bank” and,
together with the Successor Administrative Agent, the Successor Collateral Agent
and Successor Swingline Lender, collectively, the “Successor Agent”) under the
Credit Agreement and other Loan Documents, pursuant to a Resignation and
Assignment Agreement, dated as of the date hereof, in the form of Exhibit A
attached hereto (the “Resignation and Assignment Agreement”), among Holdings,
the Borrower, the Subsidiary Guarantors, the Existing Agent and the Successor
Agent;

WHEREAS, pursuant to Amendment No. 1 to the Credit Agreement, dated as of
November 20, 2012, among Holdings, the Borrower, the Lenders listed on the
signature pages thereto, the Existing Administrative Agent, DBTCA and DBSI (the
“Amendment No. 1”), the Required Lenders consented to (a) the appointment of
DBTCA as the Successor Administrative Agent, the Successor Collateral Agent, the
Successor Swingline Lender and the Successor Issuing Bank under the Credit
Agreement and the other Loan Documents and (b) the making of such technical
amendments to the Credit Agreement, the Guarantee and Collateral Agreement and
the other Loan Documents as may be required or advisable in the judgment of the
Successor Administrative Agent to effectuate the purposes of Section 1(h) of
Amendment No. 1 and the Resignation and Assignment Agreement (the “Agency
Transfer Amendments”); and

WHEREAS, subject to the terms and conditions of this Amendment No. 2, the
parties hereto wish to amend, and enter into agreements with respect to, certain
provisions of the Credit Agreement, the Guarantee and Collateral Agreement, the
Holdings Guarantee and Pledge Agreement and certain other Loan Documents as
herein provided in order to effect the Agency Transfer Amendments;

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

As of the Amendment No. 2 Effective Date and subject to the satisfaction of the
conditions set forth in Section V hereof:

1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in said Section in the appropriate alphabetical order:

“Amendment No. 2” shall mean Amendment No. 2 to Amended and Restated Credit
Agreement; and Amendment No. 1 to Guarantee and Collateral Agreement and Certain
Other Loan Documents, dated as of December 21, 2012.

“Amendment No. 2 Effective Date” shall have the meaning provided in Amendment
No. 2.

 

2



--------------------------------------------------------------------------------

“DBTCA” shall mean Deutsche Bank Trust Company Americas and its successors.

“Resignation and Assignment Agreement”: that certain Resignation and Assignment
Agreement, dated as of December 21, 2012, among Holdings, the Borrower, the
other Loan Parties, Bank of America, as Existing Agent (as defined therein), and
DBTCA, as Successor Agent (as defined in therein).

2. The definition of “ABR” appearing in Section 1.01 of the Credit Agreement is
hereby amended by deleting each reference to “Bank of America” appearing therein
and inserting the text “DBTCA” in each instance in lieu thereof.

3. The definition of “Administrative Agent” appearing in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following text immediately
prior to the period (“.”) appearing at the end of said definition:

“(it being understood that, from and after the Amendment No. 2 Effective Date,
DBTCA shall be the successor administrative agent referred to in the definition
of “Administrative Agent”)”.

4. The definition of “Collateral Agent” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following text immediately prior to
the period (“.”) appearing at the end of said definition:

“(it being understood that, from and after the Amendment No. 2 Effective Date,
DBTCA shall be the successor collateral agent referred to in the definition of
“Collateral Agent”)”.

5 The definition of “Eurocurrency Base Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting each reference to “Bank of
America” appearing therein and inserting the text “DBTCA” in each instance in
lieu thereof.

6. The definition of “Federal Funds Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting each reference to “Bank of
America” appearing therein and inserting the text “DBTCA” in each instance in
lieu thereof.

7. The definition of “Fee Letter” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:

“Fee Letter” shall mean that certain Administrative Agent Fee Letter, dated as
of December 21, 2012 by and among Holdings, the Borrower and Deutsche Bank Trust
Company Americas (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time).

8. The definition of “Loan Documents” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, the Resignation and
Assignment Agreement, Amendment No. 1, Amendment No. 2” immediately following
the text “Security Documents” appearing in said definition.

 

3



--------------------------------------------------------------------------------

9. The definition of “Swingline Lender” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:

“Swingline Lender” shall mean DBTCA, in its capacity as a lender of Swingline
Loans.”.

10. Section 2.05(k) of the Credit Agreement is hereby amended by deleting the
reference to “Bank of America” appearing therein and inserting the text “DBTCA
and Bank of America (for so long as Bank of America remains an Issuing Bank
hereunder)” in lieu thereof.

11. Section 2.13(e) of the Credit Agreement is hereby amended by deleting the
text “Bank of America’s” appearing therein and inserting the text “DBTCA’s” in
lieu thereof.

12. Section 2.22(b) of the Credit Agreement is hereby amended by deleting the
text “Bank of America” appearing therein and inserting the text “DBTCA” in lieu
thereof.

13. Section 8.06(b) of the Credit Agreement is hereby amended by deleting the
text “Bank of America” appearing therein and inserting the text “DBTCA” in lieu
thereof.

14. Section 9.01(a)(ii) of the Credit Agreement is hereby amended by deleting
the text “Bank of America” appearing therein and inserting the text “DBTCA” in
lieu thereof.

15. Section 9.01(a)(iii) of the Credit Agreement is hereby amended by deleting
the text “Bank of America” appearing therein and inserting the text “DBTCA” in
lieu thereof.

16. Section 9.04(i) of the Credit Agreement is hereby amended by deleting each
reference to “Bank of America” appearing therein and inserting the text “DBTCA”
in each instance in lieu thereof.

17. Schedule 9.01(a)(ii) of the Credit Agreement is hereby amended by deleting
the text appearing therein in its entirety and inserting the following text in
lieu thereof:

“ADMINISTRATIVE AGENT:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, NY 10005

Attention: Maxeen Jacques

Telephone: 904-527-6411

Telecopier: 732-380-3355

COLLATERAL AGENT:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, NY 10005

Attention: Dusan Lazarov

Telephone: 212-250-0211

Telecopier: 212-797-5695

 

4



--------------------------------------------------------------------------------

L/C ISSUER:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, NY 10005

Attention: Everardus Rozing

Telephone: 212-250-1014

Telecopier: 212-797-0403

SWINGLINE LENDER:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, NY 10005

Attention: Maxeen Jacques

Telephone: 904-527-6411

Telecopier: 732-380-3355”.

18. Exhibits A, C-1, C-2, G and H to the Credit Agreement are hereby amended by
deleting each reference to “Bank of America, N.A.” appearing therein and
inserting the text “Deutsche Bank Trust Company Americas” (or, in the case of
any signature blocks thereto, “DEUTSCHE BANK TRUST COMPANY AMERICAS”) in lieu
thereof.

19. Exhibit B to the Credit Agreement is hereby amended by deleting such Exhibit
in its entirety and inserting in lieu thereof new Exhibit B in the form of
Appendix A hereto.

20. Exhibits C-1 and C-2 to the Credit Agreement are hereby further amended by
deleting the address block appearing at the top left corner thereof and
inserting the following text in lieu thereof:

“Deutsche Bank Trust Company Americas,

as Administrative Agent for the Lenders

60 Wall Street

New York, NY 10005

Attention: Maxeen Jacques

Telephone: 904-527-6411

Telecopier: 732-380-3355”

21. Exhibit F to the Credit Agreement is hereby amended by deleting such Exhibit
in its entirety and inserting in lieu thereof new Exhibit F in the form of
Appendix B hereto.

 

II. Amendments to Guarantee and Collateral Agreement.

As of the Amendment No. 2 Effective Date and subject to the satisfaction of the
conditions set forth in Section V hereof:

1. The preamble to the Guarantee and Collateral Agreement is hereby amended by
(i) inserting the text “together with any successor administrative agent
appointed pursuant to the Credit Agreement,” immediately prior to the text “in
such capacity, the “Administrative

 

5



--------------------------------------------------------------------------------

Agent”)” and (ii) inserting the text “together with any successor collateral
agent appointed pursuant to the Credit Agreement,” immediately prior to the text
“in such capacity, the “Collateral Agent”)”.

2. The definition of “Obligations” appearing in Section 1.02 of the Guarantee
and Collateral Agreement is hereby amended by inserting the text “and Deutsche
Bank Trust Company Americas” immediately following the phrase “owed to Bank of
America, N.A.” therein.

4. Exhibit I to the Guarantee and Collateral Agreement is hereby amended by
(i) deleting each reference to “Bank of America, N.A.” appearing therein and
inserting the text “Deutsche Bank Trust Company Americas” (or, in the case of
the signature block thereto, “DEUTSCHE BANK TRUST COMPANY AMERICAS”) in lieu
thereof, (ii) inserting the text “together with any successor administrative
agent appointed pursuant to the Credit Agreement,” immediately prior to the text
“in such capacity, the “Administrative Agent”)” and (iii) inserting the text
“together with any successor collateral agent appointed pursuant to the Credit
Agreement,” immediately prior to the text “in such capacity, the “Collateral
Agent”)”.

5. Exhibit II to the Guarantee and Collateral Agreement is hereby amended by
(i) deleting the text “Bank of America, N.A.” appearing therein and inserting
the text “Deutsche Bank Trust Company Americas” in lieu thereof, (ii) inserting
the text “together with any successor administrative agent appointed pursuant to
the Credit Agreement,” immediately prior to the text “in such capacity, the
“Administrative Agent”)” and (iii) inserting the text “together with any
successor collateral agent appointed pursuant to the Credit Agreement,”
immediately prior to the text “in such capacity, the “Collateral Agent”)”.

 

III. Amendments to Holdings Guarantee and Pledge Agreement

As of the Amendment No. 2 Effective Date and subject to the satisfaction of the
conditions set forth in Section V hereof:

1. The preamble to the Holdings Guarantee and Pledge Agreement is hereby amended
by (i) inserting the text “together with any successor administrative agent
appointed pursuant to the Credit Agreement,” immediately prior to the text “in
such capacity, the “Administrative Agent”)” and (ii) inserting the text
“together with any successor collateral agent appointed pursuant to the Credit
Agreement,” immediately prior to the text “in such capacity, the “Collateral
Agent”)”.

 

IV. Amendments to Supplement Nos. 1 through 5 to the Guarantee and Collateral
Agreement

As of the Amendment No. 2 Effective Date and subject to the satisfaction of the
conditions set forth in Section V hereof:

1. The preamble to each of Supplement No. 1, Supplement No. 2, Supplement No. 3,
Supplement No. 4 and Supplement No. 5 to the Guarantee and Collateral Agreement
is hereby amended by (i) inserting the text “together with any successor
administrative agent appointed pursuant to the Credit Agreement (as defined
below),” immediately prior to the text “in such capacity, the “Administrative
Agent”)” and (ii) inserting the text “together with any successor collateral
agent appointed pursuant to the Credit Agreement,” immediately prior to the text
“in such capacity, the “Collateral Agent”)”.

 

6



--------------------------------------------------------------------------------

V. Conditions to Effectiveness.

This Amendment No. 2 shall become effective as of the date (the “Amendment No. 2
Effective Date”) on which each of the following conditions precedent shall have
been satisfied (which may be satisfied concurrently with the Amendment No. 2
Effective Date):

1. Certain Documents. The Existing Administrative Agent and the Successor
Administrative Agent shall have received each of the following, dated as of the
Amendment No. 2 Effective Date (unless otherwise agreed to by the Existing
Administrative Agent and the Successor Administrative Agent), in form and
substance satisfactory to the Existing Administrative Agent and the Successor
Administrative Agent:

(i) this Amendment No. 2, duly executed by Holdings, the Borrower, the
Subsidiary Guarantors, the Existing Agent and the Successor Agent;

(ii) the Resignation and Assignment Agreement, duly executed by Holdings, the
Borrower, the Subsidiary Guarantors, the Existing Agent and the Successor Agent,
dated as of the date hereof, which shall have become effective in accordance
with its terms;

(iii) a certificate signed by a duly authorized officer of Holdings and the
Borrower stating that:

(A) the representations and warranties contained in the Loan Documents and in
Section VII.2 below that are qualified by materiality are true and correct, and
each of such representations and warranties that are not so qualified are true
and correct in all material respects, in each case, on and as of the date of
such certificate as though made on and as of such date other than any such
representations and warranties that, by their terms, expressly refer to a
specific date other than the date of such certificate, in which case as of such
specific date; and

(B) as of the Amendment No. 2 Effective Date, both before and after giving
effect to this Amendment No. 2, no event has occurred and is continuing that
constitutes a Default or an Event of Default; and

(iv) true and correct resolutions of Holdings and the Borrower that were duly
adopted on November 19, 2012 authorizing the transactions contemplated by this
Amendment No. 2 and the Resignation and Assignment Agreement.

2. Costs and Expenses. The Borrower shall have reimbursed the Existing
Administrative Agent and the Successor Administrative Agent for all reasonable
fees, costs and out-of-pocket expenses including such costs and expenses
(including reasonable attorneys’ fees) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment No. 2 and the Resignation and Assignment Agreement to the same

 

7



--------------------------------------------------------------------------------

extent that such fees and expenses would be payable under, and on the same terms
as are set forth in, Section 9.05 of the Credit Agreement, without regard (in
the case of the Successor Administrative Agent) as to whether the Successor
Administrative Agent is a party to the Credit Agreement or specifically
referenced in said Section.

 

VI. Certain Covenants and Agreements.

1. The Borrower hereby covenants and agrees that after giving effect to this
Amendment No. 2, the resignation of Bank of America in its capacity as each
Existing Agent and the appointment of DBTCA in its capacity as each Successor
Agent, the Borrower and its Subsidiaries shall comply in all respects with
Section 5.11 of the Credit Agreement in accordance with the terms thereof.

 

VII. Miscellaneous Provisions.

1. Reaffirmation. The Credit Agreement and each of the other Loan Documents (as
specifically amended by this Amendment No. 2) are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, (a) (i) all Obligations of the
Borrower shall continue to be fully guaranteed pursuant to the Guarantee and
Collateral Agreement and the Holding Guarantee and Pledge Agreement and (ii) the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment No. 2 and
(b) notwithstanding anything to the contrary set forth in this Amendment No. 2,
the Borrower, Holdings and each Subsidiary Guarantor hereby acknowledge and
affirm the provisions of Section 1(b) of the Resignation and Assignment
Agreement and the rights of the Existing Agent set forth therein.

2. Representations and Warranties. In order to induce the Existing
Administrative Agent and the Successor Administrative Agent to enter into this
Amendment No. 2, each Loan Party hereby represents and warrants that:

(i) the execution, delivery and performance by Holdings, the Borrower and each
Subsidiary Guarantor of this Amendment No. 2 and the performance by Holdings,
the Borrower and each Subsidiary Guarantor of the Credit Agreement (as amended
hereby) have been duly authorized by all necessary corporate action; and

(ii) this Amendment No. 2 and the Credit Agreement (as amended hereby)
constitute the legal, valid and binding obligations of Holdings, the Borrower
and the Subsidiary Guarantors, enforceable against Holdings, the Borrower and
the Subsidiary Guarantors in accordance with their respective terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally, and subject to the effects
of general principles of equity (regardless whether considered in a proceeding
in equity or at law).

3. No Waiver. This Amendment No. 2 is limited as specified herein and the
execution, delivery and effectiveness of this Amendment No. 2 shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

8



--------------------------------------------------------------------------------

4. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment No. 2 by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment No. 2.

5 Governing Law. THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

6. Reference to and Effect on the Credit Agreement and the other Loan Documents.
On and after the Amendment No. 2 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment No. 2,
(ii) each reference in the Credit Agreement and the other applicable Loan
Documents to the “Guarantee and Collateral Agreement”, “thereunder”, “thereof or
words of like import referring to the Guarantee and Collateral Agreement, and
each reference in the Guarantee and Collateral Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Guarantee and
Collateral Agreement, shall mean and be a reference to the Guarantee and
Collateral Agreement as amended by this Amendment No. 2 and (iii) each reference
in the Credit Agreement and the other applicable Loan Documents to the “Holdings
Guarantee and Pledge Agreement”, “thereunder”, “thereof or words of like import
referring to the Holdings Guarantee and Pledge Agreement, and each reference in
the Holdings Guarantee and Pledge Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Holdings Guarantee and Pledge
Agreement, shall mean and be a reference to the Holdings Guarantee and Pledge
Agreement as amended by this Amendment No. 2.

7. Severability. The fact that any term or provision of this Amendment No. 2 (or
of the Credit Agreement, to the extent modified pursuant to this Amendment
No. 2) is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

8. Submission to Jurisdiction and Waivers of Jury Trial. THE PARTIES HERETO
AGREE THAT THIS AMENDMENT NO. 2 SHALL BE SUBJECT TO THE PROVISIONS OF SECTIONS
9.13 AND 9.17 OF THE CREDIT AGREEMENT.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment No. 2 as of the date first above
written.

 

AFFINION GROUP HOLDINGS, INC., as Holdings By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Chief Executive Officer

AFFINION GROUP, INC.,

as Borrower

By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Chief Executive Officer

Signature page to Affinion Amendment No. 2



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC

AFFINION BRAZIL HOLDINGS I, LLC

AFFINION BRAZIL HOLDINGS II, LLC

AFFINON DATA SERVICES, INC.

AFFINION GROUP, LLC

AFFINION LOYALTY, LLC

AFFINION LOYALTY ACQUISITION, LLC

AFFINION LOYALTY GROUP, INC.

AFFINION PUBLISHING, LLC

BREAKFIVE, LLC

CARDWELL AGENCY, INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

GLOBAL PROTECTION SOLUTIONS, LLC

INTERNATIONAL TRAVEL FULFILLMENT LLC

LIFT MEDIA, LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

PROSPECTIV DIRECT, INC.

TRAVELERS ADVANTAGE SERVICES, INC.

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

WEBLOYALTY HOLDINGS, INC.

WEBLOYALTY.COM, INC.

 

By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Executive Vice President CUC ASIA HOLDINGS, by its
partners   By: Trilegiant Retail Services, Inc.   By: Trilegiant Corporation  
By:  

/s/ Todd Siegel

    Name: Todd Siegel     Title: Executive Vice President

Signature page to Affinion Amendment No. 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Existing Administrative Agent, Existing Collateral
Agent, Existing Issuing Bank and Existing Swingline Lender By:  

/s/ Frank Byrne

  Name: Frank Byrne   Title: Vice President

Signature page to Affinion Amendment No. 2



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Successor Administrative Agent,
Successor Collateral Agent, Successor Issuing Bank and Successor Swingline
Lender By:  

/s/ Dusan Lazarov

  Name: Dusan Lazarov   Title: Director By:  

/s/ Michael Getz

  Name: Michael Getz   Title: Vice President

Signature page to Affinion Amendment No. 2



--------------------------------------------------------------------------------

Appendix A

Form of Administrative questionnaire

Please complete and fax to Deutsche Bank deal administration unit (Fax:
                    , Attn:)

 

     

Your institution’s information

Full legal name of bank:   

 

(for credit agreement purposes)   

 

Name and title of person:   

 

(executing the credit agreement)   

 

Address for execution copies:   

 

(provide street address for hand deliveries)   

 

Credit contact:

  

Credit contact

Name:    Dusan Lazarov   

 

Title:    Director   

 

Address:    60 Wall Str, MS: NYC60-4305   

 

   New York, NY 10005   

 

Phone:    212-250-0211   

 

Fax:    212-797-5695   

 

Email:    dusan.lazarov@db.com   

 

Operations contact:

  

Operations contact

Name:    Maxeen Jacques   

 

Title:      

 

Address:    5022 Gate Parkway   

 

   Suite 200   

 

Phone:    904-527-6411   

 

Fax:    732-380-3355   

 

Email:    Na.agencyservicing@ db.com   

 

Standard settlement instructions:

  

Standard settlement instructions

(principal payments, interest, fees)

USD loans:

           Name:    Deutsche Bank Americas NYC   

 

ABA no.:    021001033   

 

F/A:    Commercial Loan Division   

 

Acct. no.:    60200119   

 

Attn:    Maxeen Jacques   

 

Reference:    Affinion Group Holdings   

 

FOR WITHHOLDING TAX PURPOSES PLEASE IDENTIFY YOUR BANK/COMPANY’S STATUS:

 

U.S. CORPORATION

  

 

  

NON-U.S. (FOREIGN) CORPORATION

  

 

Tax identification number   

 

     

Prepared by:                                              Telephone no:
                                



--------------------------------------------------------------------------------

Appendix B

FORM OF ASSIGNMENT OF

INTELLECTUAL PROPERTY SECURITY AGREEMENTS

This ASSIGNMENT OF INTELLECTUAL PROPERTY SECURITY AGREEMENTS (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Assignment”) dated December 21, 2012, is made by BANK OF AMERICA, N.A., as
withdrawing administrative agent and collateral agent (the “Withdrawing Agent”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as new administrative agent and collateral
agent for the Secured Parties (as defined in the G&C Agreement referred to
below) (the “New Agent”), and the Persons listed on the signature pages hereof
(collectively, the “Grantors”).

WHEREAS, the Borrower, Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), the lenders party thereto, the Withdrawing Agent and the other
parties thereto entered into that certain Amended and Restated Credit Agreement,
dated as of April 9, 2010 (as amended prior to the date hereof, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower, the
Subsidiaries of the Borrower party thereto, and the Withdrawing Agent entered
into (i) that certain Amended and Restated Guarantee and Collateral Agreement
dated as of April 9, 2010 (as amended prior to the date hereto, the “G&C
Agreement”); and (ii) that certain Assignment of Intellectual Property Security
Agreement, dated as of April 9, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Assignment”);

WHEREAS, the Withdrawing Agent, the New Agent, Holdings, the Borrower and each
subsidiary of the Borrower that is a Subsidiary Loan Party (as defined in the
Credit Agreement) (the “Subsidiary Guarantors”) are entering into a resignation
and assignment agreement, dated as of the date hereof (the “Resignation and
Assignment Agreement”);

WHEREAS, Holdings, the Borrower, the Subsidiary Guarantors, the Withdrawing
Agent and the New Agent are entering into an amendment to the Credit Agreement
and to the G&C Agreement, dated as of the date hereof (collectively, “Amendment
No. 2”);

WHEREAS, as a condition precedent to the making of Loans, the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Swap Agreements by Lenders or Affiliates of Lenders from time to time, each
Grantor has executed and delivered or is otherwise a party to that certain
Intellectual Property Security Agreement, dated as of October 17, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Original IP Security Agreement”), which the Withdrawing Agent
represents was recorded at the United States Patent and Trademark Office
(“USPTO”) at reel 003253 frame 0927 and reel 017220 frame 0586 and at the United
States Copyright Office (“USCO”) as document numbers V3532D013 through
V3532D016; that certain Amended and Restated Intellectual Property Security
Agreement Supplement, dated as of April 9, 2010, which the Withdrawing Agent
represents was recorded at the USPTO at reel 004185 frame 0507; that certain
Amended and Restated Intellectual Property Security Agreement Supplement, dated
as of July 29, 2010, which the Withdrawing Agent represents was recorded at the
USPTO at reel 004252 frame 0419; that certain Amended and Restated Intellectual
Property Security

 

1



--------------------------------------------------------------------------------

Agreement Supplement, dated as of February 14, 2011, which the Withdrawing Agent
represents was recorded at the USPTO at reel 004482 frame 0879 and reel 025826
frame 0454 and at the USCO as document number V3595D905; or that certain
Intellectual Property Security Agreement Supplement, dated as of August 29,
2011, which the Withdrawing Agent represents was recorded at the USPTO at reel
004618 frame 0194 (each of the foregoing five agreements, as amended, amended
and restated, supplemented or otherwise modified from time to time, an “IP
Security Agreement”);

WHEREAS, pursuant to the IP Security Agreements and the IP Assignment, the
Withdrawing Agent, as the prior administrative agent, was granted or otherwise
acquired a security interest in each Grantor’s right, title and interest in, to
and under the Collateral (as defined in the Original IP Security Agreement) and
the Additional Collateral (as defined in each of the other respective IP
Security Agreements) (such Collateral and Additional Collateral under the IP
Security Agreements, collectively, the “IP Collateral”), including the IP
Collateral set forth on Schedule A attached hereto, (collectively, the “Security
Interest”); and

WHEREAS, consistent with the Resignation and Assignment Agreement, the New Agent
is desirous of acquiring, and the Withdrawing Agent is desirous of assigning,
all of the Withdrawing Agent’s right, title and interest in, to and under the IP
Security Agreements, including, without limitation, the Security Interest, and
all documents relating thereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Withdrawing Agent, the New Agent and the
Grantors hereby covenant and agree as follows:

Section 1 Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to those terms in the G&C
Agreement.

Section 2 Assignment of IP Security Agreement. The Withdrawing Agent hereby
assigns, transfers and conveys to the New Agent for the ratable benefit of the
Secured Parties all of its right, title and interest in, to and under the IP
Security Agreements and the IP Assignment, including, without limitation, the
Security Interest. The New Agent hereby accepts the foregoing assignment.

Section 3 Guarantee and Collateral Agreement. The Security Interest assigned to
the New Agent as the new collateral agent for the Secured Parties pursuant to
this Assignment, has been granted in conjunction with the security interest
granted pursuant to the G&C Agreement, and the Grantors hereby acknowledge and
affirm that the rights and remedies of the New Agent with respect to the
security interest in the IP Collateral made and granted by the IP Security
Agreements are more fully set forth in the G&C Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time as of and
after the date hereof), the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

2



--------------------------------------------------------------------------------

Section 4 Counterparts. This Assignment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 5 Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Rest of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

BANK OF AMERICA, N.A. as Withdrawing Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page - Assignment of Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as New Agent

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page - Assignment of Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: AFFINION GROUP, INC. By:
 

 

  Name:   Title:

AFFINION BENEFITS GROUP, LLC

AFFINION BRAZIL HOLDINGS I, LLC

AFFINION BRAZIL HOLDINGS II, LLC

AFFINON DATA SERVICES, INC.

AFFINION GROUP, LLC

AFFINION LOYALTY ACQUISITION, LLC

AFFINION LOYALTY GROUP, INC.

AFFINION PUBLISHING, LLC

BREAKFIVE, LLC

CARDWELL AGENCY, INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

GLOBAL PROTECTION SOLUTIONS, LLC

INTERNATIONAL TRAVEL FULFILLMENT LLC

LIFT MEDIA, LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

PROSPECTIV DIRECT, INC.

TRAVELERS ADVANTAGE SERVICES, INC.

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

WEBLOYALTY HOLDINGS, INC.

WEBLOYALTY.COM, INC.

 

By:  

 

  Name:   Title: CUC ASIA HOLDINGS, by its partners   By: Trilegiant Retail
Services, Inc.

 

[Signature Page - Assignment of Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

By: Trilegiant Corporation By:  

 

  Name:  

Title:

 

[Signature Page - Assignment of Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

Schedule A

PATENT SCHEDULE

 

1



--------------------------------------------------------------------------------

Schedule B

TRADEMARK SCHEDULE

 

7



--------------------------------------------------------------------------------

Schedule C

COPYRIGHT SCHEDULE

 

37